Citation Nr: 0000719	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-19 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The appellant had active duty from March 1976 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(BOARD) on appeal of an October 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located Montgomery, Alabama.  In the October 1998 decision, 
the RO granted service connection for nonspecific urethritis 
and assigned a noncompensable evaluation.


REMAND

Initially, the Board finds that the veteran's claim for 
increased (compensable) rating for his service connected 
nonspecific urethritis is well grounded, in that he has 
presented a plausible claim.  38 U.S.C.A. § 5107(a) (West 
1991); Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), the Board is 
obligated to assist the veteran in the development of his 
claims.  This includes the duty to conduct a thorough and 
contemporaneous medical examination under appropriate 
circumstances.  See Littke v. Derwinski, 1 Vet. App. 90 
(1991).

During the September 1998 VA examination the appellant 
reported that he urinated 10 times per day and about 5 times 
per night.  The diagnoses were chronic and recurrent 
nonspecific urethritis and prostatitis.  The prostatitis is a 
nonservice connected disorder.  In view of his complaints and 
the diagnoses, the Board is of the opinion that another 
examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO is requested to furnish the 
appellant the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to current treatment 
for the nonspecific urethritis.  

2.  A VA examination should be conducted 
by a specialist in genitourinary 
disorders to determine the nature and 
severity of the service-connected 
nonspecific urethritis.  All appropriate 
tests and studies should be accomplished 
at this time.  It is requested that the 
examiner obtain a detailed history 
regarding the appellant's current 
complaints.  The claims folder and a copy 
of this Remand must be made available to 
the examiner for review in conjunction 
with the examination.  Following the 
examination, it is requested that the 
examiner, to the extent possible, 
identify all complaints and findings, to 
include the reported urinary frequency, 
which are a manifestation of the service-
connected nonspecific urethritis as 
opposed to any non service connected 
disorder such as prostatitis.  If a 
distinction cannot be made, the examiner 
should so indicate.  

3.  Thereafter, the RO should 
readjudicate the issue in appellate 
status, to include consideration of all 
appropriate rating criteria.

If the benefit sought is not granted, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case, and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




